Citation Nr: 1010702	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-05 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to January 
1971.  

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The case was subsequently transferred 
to the RO in Albuquerque, New Mexico.  

The Veteran originally filed a claim of entitlement to 
service connection for PTSD. As is discussed in more detail 
below, the medical evidence of record indicates that the 
Veteran has also been diagnosed with major depression.  
Although not claimed by the Veteran, the Board is expanding 
his original claim to include all acquired psychiatric 
disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a 
claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of his mental illness; he 
filed a claim for the affliction his mental condition, 
whatever it is, causes him].


FINDING OF FACT

There is competent medical evidence linking the Veteran's 
current acquired psychiatric disorder to his military 
service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that an 
acquired psychiatric disorder is related to his service in 
the United States Coast Guard from March 1967 to January 
1971.  Specifically, the Veteran notes that he began 
experiencing psychiatric problems during his military 
service, in approximately 1968, and continues to experience 
psychiatric problems as a result of several stressful 
experiences during military service  

Factual Background

While the Veteran's February 1967 enlistment examination 
shows a normal psychiatric evaluation, service treatment 
records show multiple instances of psychiatric complaints.   
The Veteran first complained of psychiatric problems in July 
1968 and an impression of several neurotic symptoms, general 
anxiety, depersonalization, and conversion symptoms was 
noted.  The Veteran again complained of psychiatric problems 
in January 1969 and an impression of anxiety reaction, 
passive-aggressive personality, and situational reaction was 
given.  Finally, in November 1969 the Veteran complained of 
psychiatric problems again and an impression of anxiety 
reaction was continued.  An October 1969 examination report 
and the Veteran's November 1970 separation examination show a 
normal psychiatric system.  The Veteran was discharged from 
military service in January 1971.    

The Veteran submitted a claim for service connection for PTSD 
in December 2005.  At that time he also submitted a private 
treatment report dated in February 2006 from J.T., a mental 
health counselor, which shows a diagnosis of PTSD related to 
events before, during, and after the Veteran's military 
service.  This report also shows that the Veteran first saw 
J.T. in May 2002 for his psychiatric problems.  In connection 
with the claim the RO also obtained several private treatment 
records dated from March 1999 to July 2006 showing treatment 
for various medical problems, including complaints of 
psychiatric problems as early as 1999.  A July 2006 statement 
from J.T. reiterated that the Veteran had a diagnosis of PTSD 
linked to events both before, during, and after the Veteran's 
military service.  

The Veteran was afforded a VA psychiatric examination in 
connection with this claim in October 2006.  During this 
examination the Veteran reported that he was stationed on a 
boat off the shore of Vietnam and that this vessel would 
oftentimes receive enemy fire which would make the Veteran 
fearful for his life.  The Veteran also indicated that he was 
chronically, emotionally, and physically abused by his 
supervisor while stationed aboard a United States Coast Guard 
vessel.  The examiner diagnosed the Veteran with Vietnam 
combat related PTSD and major depression secondary to PTSD, 
with active treatment since active duty.

A November 2006 memorandum shows that there is a lack of 
information required to corroborate the Veteran's claimed 
stressors associated with a claim for service connection for 
PTSD.

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Certain chronic diseases, including psychoses, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. § 3.307.  Disorders 
diagnosed more that one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the 
criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)).

Analysis

Given the above, the Board finds that service connection for 
an acquired psychiatric disorder is warranted.  Service 
treatment records show various complaints regarding 
psychological problems including anxiety reaction.  Also, 
February and July 2006 statements from J.T. and the October 
2006 VA examination report show contain opinions that the 
Veteran's current psychiatric problems are related to his 
military service.  These opinions provide a plausible basis 
to conclude that the Veteran's current acquired psychiatric 
disorder is related to his military service.  While the 
Veteran has not been shown to have experienced combat and an 
in-service stressor has not been confirmed, the claim 
encompasses all of the Veteran's psychiatric diagnoses, to 
include major depression and PTSD; and both diagnoses have 
been attributed to the Veteran's military service.  With 
resolution of all reasonable doubt in the Veteran's favor, 
the evidence supports service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5107(b).  

As the Board is granting in full the benefit sought on 
appeal, any error committed with respect to either the duty 
to notify or the duty to assist, was harmless.  


ORDER

Service connection for an acquired psychiatric disorder is 
granted.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


